Citation Nr: 0946164	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  07-00 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from January 1952 to February 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
located in Lincoln, Nebraska.  This case has been advanced on 
the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran asserts that he incurred a low back disability 
during service in 1952 while carrying heavy equipment.  The 
Veteran contends that he was hospitalized during service for 
treatment related to his inservice back injury.  The 
Veteran's available service treatment records contain no 
complaints or diagnoses of a low back disability.

In a letter dated in October 2006, the Veteran's private 
chiropractor (G.B.T., DC) stated, in pertinent part, as 
follows:

It is impossible for me to determine the 
original cause [of the Veteran's ongoing 
back problems]; but I can state with a 
reasonable degree of certainty, due to 
the degenerative changes on the X-rays, 
the low back injury occurred several 
decades ago.

Since October, 1997, I have periodically 
treated [the Veteran] for back pain and 
sciatic neuralgia.  On [the Veteran's] 
original intake form, dated October 6, 
1997, [the Veteran] indicated the onset 
of the back pain was 1953; and when 
questioned about this, he indicated to me 
that it happened while he was in the 
Navy.

It is my opinion that the original injury 
could easily have occurred in 1953 while 
[the Veteran] was in the Navy.

The Board finds that a VA physician's opinion is necessary in 
this case.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  In this regard, the Board notes that 
it is unclear what current low back disability the Veteran 
has, and the Board also observes that the Veteran's private 
chiropractor's opinion was speculative and did not discuss 
the findings from the Veteran's February 1954 service 
separation examination.  In short, there is insufficient 
competent medical evidence on file for the Board to make a 
decision on the claim, and the Board concurs with the 
Veteran's request in his October 2006 notice of disagreement 
that he be scheduled for a VA examination to address the 
medical matters presented by this appeal.

The Board notes that the Veteran asserts that his complete 
private and service treatment records are not associated with 
the claims file.  The Board observes, however, that the AOJ 
has already attempted to obtain such records (including 
clinical records from a Navy hospitalization from December 
1952 to January 1953), and no further steps in obtaining such 
records need be undertaken.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be scheduled for 
the appropriate VA examination to 
identify/diagnose all current low baack 
disability, and to provide a clinical 
opinion as to whether the Veteran has low 
back disability related to service.  
Following examination of the Veteran and 
review of the claims file, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
Veteran has any current low back 
disability related to service.  

2.  The AOJ should then readjudicate the 
issue of entitlement to service 
connection for low back disability.  If 
the benefit sought is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the Veteran and his representative 
should be afforded the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

